QUESTION:
Must minutes be recorded when a town council meets at a "workshop meeting" where only discussion regarding pending matters occurs, e.g., revision of an ordinance, and no votes are taken, nor does any man commit himself to a position and, if so, are the minutes required different from those required for any other town meeting?
SUMMARY:
A conference session or workshop meeting of a town council where matters are discussed on which foreseeable action will be taken by the council is under the purview of the Sunshine Law and minutes of any such meeting must be promptly recorded and open to public inspection. These minutes are to be no different from those required for any other meeting of the town council.
The Sunshine Law, s. 286.011, F.S., covers any gathering of members (two or more) of a public board or commission where those members deal with some matter on which foreseeable official action will be taken by the board. This includes conference sessions and "workshop meetings." City of Miami Beach v. Berns, 245 So.2d 38
(Fla. 1971); Board of Public Instruction of Broward County v. Doran, 224 So.2d 693 (Fla. 1969); Canney v. Board of Public Instruction of Alachua County 278 So.2d 260 (Fla. 1973). Therefore, a conference session or workshop meeting of the town council where matters are discussed which pertain to the duties and responsibilities of the board or on which foreseeable action will be taken by the board is under the purview of the Sunshine Law. Section 286.011(2) requires that the minutes of a meeting held under the Sunshine Law be promptly recorded and that such records be open to public inspection. The Supreme Court, in discussing a Sunshine Law violation involving a city council, Berns v. City of Miami Beach, supra, mentions this requirement of recording minutes. These minutes are to be no different from those required for any other meeting of the town council.